Citation Nr: 0722083	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  03-00 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to December 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veteran Affairs (VA) Regional Office in Chicago, Illinois 
(RO).

Procedural history

In April 2000, the veteran submitted a claim for an increased 
disability rating for hypertension.  In June 2000 the veteran 
was notified that he was not service-connected for 
hypertension, and that his claim would be treated as a claim 
for service connection.  In rating decisions dated August 
2000 and May 2001, the RO denied the veteran's claim.  The 
veteran disagreed and timely appealed.  

In May 2004 the veteran and his representative presented 
evidence and testimony in support of the veteran's claim at a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge (VLJ).  In October 2004 the Board remanded 
the claim for further evidentiary development.  


FINDING OF FACT

A preponderance of the competent medical evidence 
demonstrates that the veteran's currently diagnosed 
hypertension is not attributable to his period of active 
military service.  


CONCLUSION OF LAW

Entitlement to service connection for hypertension is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for hypertension, 
essentially contending that he had high blood pressure 
readings during service which represent the onset of his 
currently diagnosed hypertension.  

The veteran's representative specifically contends that the 
blood pressure readings fall within the criteria of National 
Institutes of Health "new range" called "pre-hypertension" 
and that the record shows a continuity of symptomatology from 
service to a 1981 diagnosis of hypertension.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  

As noted above, in its October 2004 decision the Board 
remanded the claim for further evidentiary development.  
Specifically, the Board's remand directed the Veterans 
Benefit Administration (VBA) to assist the veteran in 
identifying any health care providers who had treated the 
veteran for his hypertension condition, and to take steps to 
obtain such records.  The Remand noted that the veteran 
claimed to have received treatment at Chanute Air Force Base, 
Duluth International Airport, and the Christie Clinic after 
his discharge from active duty.

The Board has reviewed the record and has determined that 
requests for records from the Christie Clinic were sought in 
December 2004, were received in December 2004 and were 
included in the veteran's claims folder.  Additionally, the 
veteran stated in a letter received in February 2005 that he 
did not receive a medical examination upon retirement at 
Duluth International Airport.  The Board also notes that a 
request for records from Chanute Medical Facility was made in 
August 2005.  The record includes an entry indicating that 
the Chanute Air Force Base facility was closed in 1993, and a 
January 2006 record indicates that a search for medical 
records of the veteran was made but none were located.  

After a review of the entire record, the Board finds that VBA 
has complied with the Board's remand instructions.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The veteran was provided with VCAA notice in March 2001.  
That letter informed the veteran that VA would make 
reasonable efforts to obtain evidence necessary to support 
the veteran's claim.  Specifically, the veteran was told that 
VA would help him obtain such things as "medical records, 
employment records, or records from other Federal agencies."  
He was told to sign medical release forms and provide enough 
information to allow VA to request private medical records, 
and the veteran was told that if a medical examination were 
necessary, one would be scheduled for him. 

The March 2001 VCAA letter informed the veteran of how 
to substantiate his claims.  The letter specifically 
stated that the evidence in support of his service 
connection claims must show an injury or disease during 
military service, a current physical or mental 
disability and relationship between your current 
disability and an injury, disease, or event in service.

The VCAA letter went on to describe the kinds of evidence 
generally supportive of a service connection claim, including 
statements from the veteran or others who have knowledge of 
the veteran's claimed disability.  

Significantly, the veteran was advised to "tell us about any 
additional information or evidence that you want us to try to 
get for you."  In essence, the veteran was asked to "give 
us everything you've got," in compliance with 38 C.F.R. 
§ 3.159(b)(1). 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The Dingess Court held that 38 C.F.R. 
§§ 5103(a) and 3.159(b) apply to all five elements of a 
"service connection" claim, and require VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1) and (2), veteran status and 
current disability, are not at issue.  Moreover, elements (4) 
and (5), degree of disability and effective date, are 
rendered moot via the RO's denial of the veteran's claim 
seeking entitlement to service connection.  In any event, the 
veteran was informed of these two elements in a January 2007 
supplemental statement of the case..  

The veteran's claim of entitlement was denied based on a lack 
of evidence as to element (3), a connection between the 
veteran's service and the current disability.  As explained 
above, he has received proper VCAA notice as to his 
obligations and those of VA with respect to this crucial 
element.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records and has obtained VA medical 
records pertaining to his claims.  

Importantly, as is discussed above,  VBA has requested that 
the veteran identify any additional information that should 
be obtained.  Specifically, VBA sought records from Chanute 
Air Force Base medical facility, which the veteran contends 
would show he had a diagnosis of hypertension during active 
duty.  No such medical records were found.  The Board 
believes that an additional remand to conduct a further 
search would be an exercise in futility. Cf. Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].

The veteran was not afforded a VA examination regarding his 
claim of entitlement to service connection for hypertension.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA 
must provide a VA medical examination in service connection 
claims when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

As is discussed in detail, the outcome of this case hinges on 
element (2), what occurred, or more to the point what did not 
occur, during service or in the period of time immediately 
thereafter.  A current medical examination would not shed any 
light on this crucial element.  No examination is required 
per McLendon.  Remand for additional medical examination or 
opinion is therefore not necessary.

In summary, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  As noted in the introduction, the veteran appeared 
at a hearing before the undersigned VLJ in May 2004.  
Moreover, his representative has presented written argument 
on his behalf, most recently in June 2007.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

For certain chronic disorders, including hypertension, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Hypertension

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 mm. or greater; "isolated 
systolic hypertension" means that the systolic blood pressure 
is predominately 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2005).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
See also the Court's discussion of this subject in Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2006).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As earlier noted, the veteran contends that he had high blood 
pressure readings in service, and that such represented the 
onset of his later-diagnosed hypertension.  The veteran's 
representative, evidently aware that the in-service medical 
evidence does not comport with VA's definition of 
hypertension found in 38 C.F.R. § 4.104,  specifically 
contends that the in-service blood pressure readings fall 
within the criteria of National Institutes of Health "new 
range" called "pre-hypertension," and further contends 
that the record shows a continuity of symptomatology from 
service to a 1981 diagnosis of hypertension.  

As stated above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  The Board will 
address each element in turn.

With regard to element (1), the record includes an April 1999 
medical report of Dr. K.C. with a diagnosis of hypertension.  
Thus, element (1) is arguably met.

With regard to element (2), the veteran contends that he was 
diagnosed with hypertension during service.  He specifically 
states that medical records from the medical facility at 
Chanute Air Force Base include such diagnosis.  However, as 
is indicated above, a specific request for those records was 
made and a response was received that a search of Chanute Air 
Force Base records was made, but none pertaining to the 
veteran were located.    

The veteran testified at the May 2004 hearing that he was 
diagnosed with hypertension during service in about August 
1978 while stationed in Duluth, Minnesota (see hearing 
transcript at pages 6-7).  There is, however, no entry to 
that effect in the veteran's service medical records  The 
veteran was seen at the Duluth IAP clinic in October 1978, 
but this was for conditions unrelated to hypertension or high 
blood pressure.  There is no entry made in August 1978.

There are in fact no service medical records which include a 
diagnosis of hypertension.

The Board notes that the service medical records show that on 
December 13, 1978, during his retirement physical, the 
veteran's blood pressure was recorded four times.  During the 
physical examination itself , the veteran's blood pressure 
was recorded as 138 systolic over 88 diastolic [138/88] 
standing, sitting and recumbent. 
During an EKG, his blood pressure was recorded as 140/94.  
This latter reading is the only one during the veteran's 
entire military service which may be characterized as 
"high" (i.e. diastolic above 90 mm.).  It is obviously an 
isolated reading; indeed, three other blood pressure readings 
taken the same day were within normal limits, and no 
cardiovascular diagnosis was rendered by the examining 
physician.  

In short, the veteran's service medical records do not 
contain a diagnosis of hypertension, and there is no other 
objective evidence of record that indicates the veteran was 
diagnosed with hypertension during service.  

To the extent that the veteran contends that he was in fact 
diagnosed with hypertension during service, although the 
Board has taken such statements into consideration it finds 
those statements to be outweighed by the objective medical 
evidence.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence]. 

Thus, there is no competent evidence of record that the 
veteran had hypertension during service.

Moreover, there is no evidence that the veteran had 
hypertension during the one year presumptive period after 
service.  Indeed, he was provided with a thorough cardiology 
workup in March 1979, in connection with his initial claim 
for service connection for chest pains which was filed in 
January 1979 (the veteran did not mention hypertension in 
that claim).  The examiner noted the pertinently negative 
findings during the veteran's December 1978 retirement 
physical examination.  Blood pressure readings were 122/72, 
126/80, 122/78 (left arm) and 118/70, 116/78, and 120/80 
(right arm).  The examiner specifically stated:  "no 
arterial hypertension found at this examination".

In connection with a VA foot examination in March 1981, the 
veteran stated that he had high blood pressure.  However, no 
blood pressure readings were taken.  
The first medical record documenting hypertension was dated 
in June 1997.

In short, there is no evidence of hypertension in the one 
year period after service.  The only medical record during 
that period, or for a number of years after service, 
specifically ruled out hypertension.

The Board is of course cognizant of the contention of the 
veteran's representative to the effect that the readings in 
service fall within the criteria of National Institutes of 
Health "new range" called "pre-hypertension".  However, 
the Board is obligated to follow the VA definition of 
hypertension, discussed in the law and regulations section 
above.  See 38 U.S.C.A. § 7104(c) (West 2002).  The board 
rejects the notion that some other standard pertaining to 
"pre-hypertension" should be applied.       

In short, after a review of the entire record, the Board 
finds that there is no evidence that the veteran incurred 
hypertension during service or within a year after his 
discharge from service.  Thus, the claim fails on this basis 
alone.  

For the sake of completeness, the Board will briefly address 
the remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].

With regard to element (3), the Board finds that the medical 
evidence of record merely recites that the veteran has a 
history of hypertension.  There is no competent medical 
evidence that addresses the etiology of the veteran's 
hypertension.  

To the extent that the veteran states that his current 
hypertension is related to service, it is now well-settled 
that lay persons without medical training are not competent 
to comment on medical matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  There is no evidence that the veteran has such 
training or experience, and thus his opinion is entitled to 
no weight of probative value.

The veteran and his representative further contend that there 
is continuity of symptomatology.  See 38 C.F.R. § 3.303(b), 
discussed in the law and regulations section above.  The 
veteran's contention is not supported by the evidence of 
record.  Specifically, the March 1979 VA medical examination, 
which included a thorough cardiovascular evaluation due to 
the veteran's report of chest pains (but not hypertension) 
during service, includes the following diagnosis: "no 
arterial hypertension found at this examination".  Indeed, 
although the veteran himself mentioned high blood pressure in 
1981, the first reference in the medical records to 
hypertension did not occur until 1997, many years after 
service.  Thus, the evidence of record indicates that there 
is no continuity of symptomatology of the veteran's 
hypertension from service to the first diagnosis.

In view of the lack of any contemporaneous medical evidence 
indicating the veteran was diagnosed with hypertension while 
in service, and no medical evidence that he suffered from 
hypertension for a number of years after service, the Board 
finds that continuity of symptomatology had not been 
demonstrated.  Element (3) is also not met.

In conclusion, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the claim of entitlement to service connection for 
hypertension.  Entitlement to service connection accordingly 
is not warranted.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


